Citation Nr: 0101362	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diverticulitis, 
secondary to medication for treatment of service-connected 
hemorrhoidectomy with impairment of anal sphincter control.

2.  Entitlement to an increased evaluation for 
hemorrhoidectomy with impairment of anal sphincter control, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that the veteran submitted his current claim 
for an increased evaluation in June 1998.  At the same time, 
the veteran reported that he had recently received treatment 
for his service-connected hemorrhoidectomy in May 1998.  He 
was requesting benefits under 38 C.F.R. §§ 4.29, 4.30 (2000) 
as appropriate.  There is no indication in the claims file 
that this issue has been developed or certified on appeal.  
Accordingly, it is referred to the RO for such further 
development as may be required.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable to this 
case.

The veteran submitted a statement in July 1999 wherein he 
requested copies of his records in preparation for an 
upcoming hearing.  The RO contacted the veteran in December 
1999 and asked him to clarify his intentions with regard to a 
hearing.  The veteran checked off a block on his reply that 
indicated that he did not want a hearing.  However, he also 
checked off a block that indicated he wanted his hearing to 
be held at the Detroit RO.  There is no further discussion of 
the hearing request in the file.  The Board finds that the 
veteran's action is equivocal and his intentions as to 
whether or not he desires a hearing must be verified.

The Board also notes that the veteran was last afforded a VA 
compensation and pension examination in January 1999.  In 
light of the time that will be required to process this 
remand, the Board finds that a new VA examination would be 
helpful in fairly adjudicating the veteran's claim, 
especially in light of the veteran's 1999 statements 
regarding the frequency of his involuntary bowel movements.  

The veteran also raised a claim of entitlement to service 
connection for diverticulitis as secondary to medication he 
has to take for his service-connected impairment of sphincter 
control.  The RO denied the claim as not well grounded in a 
rating decision dated in May 2000.  The veteran's 
representative submitted a VA Form 646, dated in September 
2000 that was received in November 2000.  The Board construes 
the VA Form 646 to be a notice of disagreement with the May 
2000 rating decision.  38 C.F.R. § 20.300 (2000).

The RO has not yet provided the veteran with a statement of 
the case (SOC) addressing the issue of service connection for 
diverticulitis.  Therefore, that issue is remanded to the RO 
for issuance of a SOC and such further development as may be 
necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.




Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
medical records pertinent to his claim 
for an increased evaluation for a 
hemorrhoidectomy.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified, which 
have not been previously secured.  Any 
efforts to obtain the records must be 
documented in the claims folder.  Any 
records received should be associated 
with the claims folder.

2.  After completing the above action the 
veteran should be afforded a VA 
examination to determine the current 
extent of his hemorrhoidectomy with 
impairment of anal sphincter control 
disability.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  Copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.  The report of examination must 
be typed and must include the complete 
rationale for all opinions expressed.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to service connection for 
diverticulitis as secondary to medication 
taken for the veteran's service-connected 
hemorrhoidectomy with impairment of anal 
sphincter control.  The RO is reminded of 
the elimination of the requirement to 
submit a well grounded claim.  VCAA, 
§ 3(a), (2000) (to be codified at 
38 U.S.C. § 5103A).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


